Title: To Thomas Jefferson from James Madison, 30 October 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Sunday [30 Oct. 1808]
                  
                  J M. is obliged to send back the papers wanted by the P. witht. having executed the task of remodelling the 1st. & 2d. Ps. He was prevented last night by Company, and has but just got up for breakfast. If the P. can spare it he will immediately go to work; or if he can send the rough original of that part, it will do as well. The notes of Mr. G. are retained
               